Case 1:20-cv-24693-DLG Document 14 Entered on FLSD Docket 01/07/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                               Case No. 20-24693-CIV-GRAHAM


  MIGUEL ANGEL PENA,

         Plaintiff,

  vs.

  HIALEAH MOTEL, INC.,
  a Florida Profit Corporation
          Defendant.
                                                      /

                                               ORDER

         THIS CAUSE came before the Court on Defendant Hialeah Motel, Inc.’s Motion to Dismiss

  (ECF No. 3).

         THE COURT considers the motion, Plaintiff’ s response in opposition (ECF No. 6), and

  Defendant’s reply (ECF No. 8) and is otherwise fully advised in the premises. For the reasons stated

  herein, the Court GRANTS Defendant’s Motion to dismiss Count I.

         I.      BACKGROUND

         Plaintiff, Miguel Angel Pena, sent a pre-suit demand letter on July 16, 2020 to Defendant,

  Hialeah Motel, Inc., demanding payment of an unspecified amount of sick leave pursuant to the

  Emergency Paid Sick Leave Act (“EPSLA”), and claiming that he was damaged by being terminated

  shortly after his return to work, purportedly in violation of the EPSLA. (ECF No. 1 and 3-1).

  Defendant analyzed its records, determined that Plaintiff made an average of $405.41 during the 22

  previous weeks in which he worked for Defendant, and then on August 10, 2020, tendered a check

  (Check No. 15127) payable to Plaintiff in the gross amount of $410.00 and the net amount of

  $362.49.(ECF No. 3-2). As stated in its letter to Plaintiff dated September 21, 2020, on August 14,
Case 1:20-cv-24693-DLG Document 14 Entered on FLSD Docket 01/07/2021 Page 2 of 8




  2020, Defendant tendered a verbal settlement offer of an additional $1,000.00 to Plaintiff in

  satisfaction of any claimed liquidated damages, other alleged damages, and/or his pre-suit attorney’s

  fees above the $410.00 previously tendered. (ECF No. 1 and 3-3).

          Plaintiff returned uncashed Check No. 15127 in the net amount of $362.49. Specifically, in

  its rejection of Defendant’s offer, Plaintiff stated that “Mr. Pena is entitled to liquidated damages and

  attorneys fees and costs.” (ECF No. 3-4, p. 2). Further, Plaintiff demanded $12,000, inclusive of fees

  and costs to resolve all claims. (ECF No. 3-4, p. 3). Plaintiff also did not accept the offer of the

  additional $1,000.00 to resolve the remainder of his claims. Instead, on October 13, 2020, Plaintiff

  filed a lawsuit against his former employer, Defendant, Hialeah Motel, Inc., in the Eleventh Judicial

  Circuit Court for Miami-Dade County, Florida. (ECF No. 1-1).

          In his Complaint Plaintiff alleges two causes of action: Count I-Unpaid Leave Under the

  FFCRA (“Families First Coronavirus Response Act”); and Count II-Unlawful Termination Under

  the FFCRA. Id. In Count I Plaintiff alleges violation of the Fair Labor Standards Act (“FLSA”), 29

  U.S.C. § 206 and the EPSLA’s requirement to be paid while unable to work due to COVID-19. See

  29 C.F.R. §826.20, et seq. (ECF No. 1-1). In Count II Plaintiff alleges retaliation in violation of the

  Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 215(a)(3). Id. On November 16, 2020, Defendant

  removed this matter to this Court under federal question jurisdiction pursuant to 28 U.S.C. §§ 1331,

  1441, and 1446. (ECF No. 1).

          In the instant motion, Defendant seeks dismissal of Count I of the Complaint “based on the

  doctrine of ‘mootness’” and dismissal or striking of Plaintiff’s “claim for attorneys’ fees at Count I.”

  (ECF No. 3). Specifically, Defendant asserts that Count I should be dismissed as moot because

  Plaintiff filed this lawsuit, even though Defendant tendered a check that would have fully satisfied


                                                     2
Case 1:20-cv-24693-DLG Document 14 Entered on FLSD Docket 01/07/2021 Page 3 of 8




  his claim for unpaid sick leave wages required by the EPSLA, and offered money that would have

  satisfied any claim for liquidated damages and any pre-suit attorney’s fees. Id. In response, Plaintiff

  contends that Defendant’s motion must fail because: (a) Defendant has not offered the complete

  relief for which Plaintiff is entitled under the EPSLA; (b) the offer of judgment has not been

  accepted and the time for acceptance has not expired; and (c) even if unaccepted, Defendant’s Offer

  of Judgment does not moot Plaintiff’s claim. (ECF No. 6).

          II.     LEGAL STANDARD

          Pursuant to Federal Rule of Civil Procedure 12(b)(1), Defendant moves to dismiss Count I of

  Plaintiff’s Complaint for lack of subject matter jurisdiction because this action is moot. “[M]ootness

  is a jurisdictional issue that must be resolved at the threshold.” Fla. Ass'n of Rehab. Facilities, Inc. v.

  State of Fla. Dep't of Health and Rehab. Servs., 225 F.3d 1208, 1227 n.14 (11th Cir. 2000). Motions

  to dismiss for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) may attack

  jurisdiction facially or factually. Morrison v. Amway Corp., 323 F.3d 920, 924 n. 5 (11th Cir.2003).

  When the jurisdictional attack is factual, as in the instant case, the Court may look outside the four

  corners of the complaint to determine if jurisdiction exists. Eaton v. Dorchester Dev., Inc., 692 F.2d

  727, 732 (11th Cir.1982). In a factual attack, the presumption of truthfulness afforded to a plaintiff

  under Fed. R. Civ. P. 12(b)(6) does not attach. Scarfo v. Ginsberg, 175 F.3d 957, 960 (11th

  Cir.1999) (citing Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir.1990)). Because the very

  power of the Court to hear the case is at issue in a Rule 12(b)(1) motion, the Court is free to weigh

  evidence outside the complaint. Eaton, 692 F.2d at 732. Plaintiff has the burden to demonstrate that

  the Court has jurisdiction. See, e.g., Rosner v. United States, 231 F. Supp. 2d 1202, 1205 (S.D. Fla.

  2002) (J. Seitz) (citations omitted).


                                                      3
Case 1:20-cv-24693-DLG Document 14 Entered on FLSD Docket 01/07/2021 Page 4 of 8




         III.    ANALYSIS

                 A.      Count I

         Plaintiff sent a sent a pre-suit demand letter on July 16, 2020 to Defendant demanding

  payment of an unspecified amount of sick leave for a week of absence pursuant to the EPSLA. On

  August 10, 2020, Defendant tendered a check payable to Plaintiff in the gross amount of $410.00

  and the net amount of $362.49. (ECF No. 3-2). On September 21, 2020, Defendant also confirmed

  its verbal offer of an additional $1,000.00 to Plaintiff for any claimed liquidated damages and/or his

  pre-suit attorney’s fees above the $410.00 previously tendered. (ECF No. 1 and 3-3). Shortly

  thereafter, Plaintiff rejected Defendant’s offer by returning Defendant’s $362.49 check uncashed,

  demanding $12,000 to resolve all claims, and filing suit.

         According to the Complaint, Plaintiff was out of work due to his COVID-19 scare for one

  week. (ECF No. 1-1 at ¶¶16-18). In his Statement of Claim Plaintiff estimates that his total amount

  of unpaid wages for the week of June 24, 2020 to July 1, 2020 is $480.00 exclusive of liquidated

  damages, attorneys’ fees and costs. (ECF No. 10). This calculation is based on Defendant’s and

  Plaintiff’s agreement that Plaintiff was to receive an hourly wage of $12.00/hour and the fact that

  Plaintiff regularly worked at least forty (40) hours a week. Id. With liquidated damages, Plaintiff’s

  total claim under the EPSLA is $960.00. Id.

         Defendant argues that Plaintiff's claim as asserted in Count I of his Complaint is moot and

  should be dismissed pursuant to Fed. R. Civ. P. 12(b)(1) because Defendant made a tender offer to

  the Plaintiff for the entire amount claimed by Plaintiff. (ECF No. 3). Although Plaintiff contends in

  his response that Defendant’s motion should be denied because “the offer of judgment has not been

  accepted and the time for acceptance has not expired,” it appears that the filing of the instant action

  is a clear rejection of the tender amount. (See ECF No. 6).

                                                    4
Case 1:20-cv-24693-DLG Document 14 Entered on FLSD Docket 01/07/2021 Page 5 of 8




         Further, Plaintiff asserts that Defendant did not accurately calculate Plaintiff’s damages and

  the gross amount of $410.00 tendered does not accurately reflect the wages owed. (ECF No. 6).

  Specifically, Plaintiff contends that “[i]nstead of calculating the average regular hourly rate and

  multiplying that for each hour of sick leave taken, Defendant averaged Plaintiff’s total weekly wages

  earned during his employment and determined that [$410.00] was the amount owed to Plaintiff for

  the week he was out on leave.” Id. Thus, Plaintiff contends that the difference of $70.00 is the

  amount in dispute and Defendant’s pre-suit tender does not moot Plaintiff’s claim. Furthermore,

  Plaintiff argues that the pre-suit tender did not provide full relief because it did not account for

  liquidated damages or attorney’s fees and costs incurred. Id.

         A case is moot when the parties lack a legally cognizable interest in the outcome or when

  there is no longer a live controversy with respect to which the court can give meaningful relief. See

  City of Erie v. Pap's A.M., 529 U.S. 277, 287, 120 S.Ct. 1382, 146 L.Ed.2d 265 (2000). As recently

  explained in Evans v. General Mechanical Corp., 6:12–cv–229, 2012 U.S. Dist. LEXIS 57715, at

  *2, 2012 WL 1450107 (M.D. Fla. Apr. 25, 2012), “FLSA claims are frequently mooted where an

  employer/defendant tenders ‘full payment.’” See also Cameron–Grant v. Maxim Healthcare Servs.,

  Inc., 347 F.3d 1240, 1244 (11th Cir.2003) (mootness doctrine applies to FLSA cases); Gathagan v.

  The Rag Shop/Hollywood, Inc., No. 04–80520, 2005 U.S. Dist. LEXIS 47235, at *7, 2005 WL

  6504414 (S.D. Fla. Feb. 10, 2005) (defendant's tender of plaintiff's maximum recoverable damages

  rendered plaintiff's case moot); Mackenzie v. Kindred Hosps. E., 276 F.Supp.2d 1211, 1219 (M.D.

  Fla. 2003) (offer of full relief eliminates a legal dispute upon which federal jurisdiction can be based

  and renders the case moot); Dean v. Community Dental Services, Inc., 2012 WL 4208114, at *2

  (M.D. Fla. 2012).

         In the present case, Plaintiff asserts that Defendant’s tender of $1,410 is insufficient and falls

                                                     5
Case 1:20-cv-24693-DLG Document 14 Entered on FLSD Docket 01/07/2021 Page 6 of 8




  short of fully compensating Plaintiff for the $480 in claimed unpaid wages under the FLSA. (ECF

  No. 6). The Court rejects Plaintiff's contention. Plaintiff’s counsel issued a demand letter as to

  Plaintiff's EPSLA claim for a week of unpaid wages in an uncertain sum. Defendant’s tendered

  amount of $410.00 is reasonably close to the amount of $480.00 later stated in Plaintiff’s Statement

  of Claim. (ECF No. 10). Additionally, Defendant tendered $1,000.00 to cover liquidated damages

  and reasonable attorney’s fees. Plaintiff's present contention that Defendant’s pre-suit offer was

  insufficient to provide complete relief is disingenuous and is belied by the demand letter and

  Statement of Claim before the Court. Instead, it appears from the record that any additional damages

  that Plaintiff’s counsel seeks are for attorney’s fees which is a separate issue from the merits of and

  recovery for unpaid wages in Count I.

         The Court finds that Defendant’s tender of $1,410.00 for Plaintiff's sick leave wages and

  liquidated damages in the amount of $960.00 moots Count I of the Complaint. Plaintiff may be

  entitled to attorney’s fees on this claim pursuant 29 U.S.C. § 216(b); however, the issue of attorney’s

  fees is a collateral matter and does not involve the merits of Plaintiff’s clam in Count I. See Budinich

  v. Becton Dickinson & Co., 486 U.S. 196, 199–200, 108 S.Ct. 1717, 100 L.Ed.2d 178 (1988).

  Consequently, the issue of attorney’s fees does not prevent this Court from finding the FLSA claim

  in Count I moot.

                 B.      Attorney’s Fees

         Defendant requests that the Court strike Plaintiff’s request for fees and costs and contends

  that “[t]he only reason why Plaintiff did not cash the check tendered to him and did not accept the

  additionally [sic] $1,000.00 offered in satisfaction of his liquidated damages was to try and satisfy

  his desire to extort exaggerated attorneys’ fees from the Defendant.” (ECF No. 3 at p. 7). With

  respect to attorney’s fees in FLSA cases filed before this Court, if the parties compromise the action

                                                     6
Case 1:20-cv-24693-DLG Document 14 Entered on FLSD Docket 01/07/2021 Page 7 of 8




  through settlement, the Court is required to scrutinize the fairness of the settlement under the factors

  set out in Lynn's Food Stores, Inc. v. U.S., 679 F.2d 1350, 1353 (11th Cir. 1982). The Eleventh

  Circuit in Silva explained that the “FLSA requires judicial review of the reasonableness of counsel's

  legal fees to assure both that counsel is compensated adequately and that no conflict of interest taints

  the amount the wronged employee recovers under a settlement agreement.” Silva v. Miller, 307 Fed.

  Appx. 349, 351 (11th Cir. 2009). In determining the fairness of attorney’s fee, the Court requires a

  copy of the attorney=s retainer agreement as well as full documentation of all hours supporting the

  lodestar if attorney=s fees are or were paid as part the settlement. If Plaintiff’s counsel seeks to

  recover a contingency fee award that would substantially exceed the amount of fees the attorney

  would otherwise receive on an hourly basis, the Court would consider a reduction of the lodestar

  upon consideration of various factors, including results obtained for the Plaintiff. Additionally, the

  Court routinely limits fair and reasonable attorney’s fees to forty -percent of the total settlement.

          Although the parties here have not reached a settlement and the Court is not required (at this

  stage) to evaluate the reasonableness of Plaintiff’s pre-suit attorneys’ fees and costs, the Court rejects

  Plaintiff’s position. Having determined that Plaintiff in entitled to damages in the amount of $960.00

  for Count I under the Act, then a post-suit attorney’s fee of $384.00 is reasonable and Plaintiff’s total

  recovery would be $1,344.00 plus costs. However, if this matter was settled pre-suit, Plaintiff’s

  counsel would likely be entitled to less than the routine forty-percent of the total settlement.

  Nonetheless, the record does not support the award of attorney’s fees for such a nominal claim in the

  amount suggested by Plaintiff’s $12,000 demand.

          Based thereon, the Court finds that Defendant’s offer of judgment fully compensated Plaintiff

  for Count I rendering Plaintiff’s claim moot and not based on a live controversy because Plaintiff's

  proposed pre-suit recovery of $1,410.00 exceeds the amount of unpaid wages he sought in his

                                                      7
Case 1:20-cv-24693-DLG Document 14 Entered on FLSD Docket 01/07/2021 Page 8 of 8




  statement of claim and he is not sacrificing his recovery to fund his counsel's fair and reasonable

  attorney's fees included in the pre-suit tender.

         IV.     CONCLUSION

         Accordingly, it is hereby

         ORDERED AND ADJUDGED that Defendant Hialeah Motel, Inc.’s Motion to Dismiss

  (ECF No. 3) is GRANTED. It is further

         ORDERED AND ADJUDGED that Count I of Plaintiff’s Complaint (ECF No. 1) is

  DISMISSED as moot.

         DONE AND ORDERED in Chambers at Miami, Florida, this 7th day of January, 2021.

                                                         s/ Donald L. Graham
                                                         DONALD L. GRAHAM
                                                         UNITED STATES DISTRICT JUDGE


  cc:    All Counsel of Record




                                                     8
